 
EXHIBIT 10.1

 
AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS


FTS Group, Inc., a Nevada corporation (hereinafter called the "Buyer"), and
Metro One Development, Inc., formerly On The Go Healthcare, Inc., (hereinafter
called the "Seller”) or their registered assigns or successors in interest agree
to amend the following documents, dated as of March 18, 2008, between FTS Group,
Inc. and OTG Technologies Group, Inc., a wholly-owned subsidiary of FTS Group,
Inc., on the one side, and On The Go HealthCare, Inc., DBA On The Go
Technologies Group on the other side:


·  
Binding Agreement (the “Agreement”);



·  
Exhibit A of the Agreement, comprising the list of acquired assets (the
“Assets”);



·  
Exhibit B of the Agreement, comprising the list of vendor and other debt
acquired by the Buyer (the Debt List”);



·  
Exhibit C of the Agreement, comprising the list of the acquired contracts (the
“Contracts”);



·  
Exhibit D of the Agreement, comprising the Confidentiality and Non-Compete
Agreement (the “Non-Compete”); and



·  
Exhibit E of the Agreement, comprising the Promissory Note (the “Promissory
Note”);



(each a “Transaction Document” and together the “Transaction Documents”), dated
as of May 19, 2008 (this "Amendment");


WHEREAS, in connection with the Agreement, the Buyer issued to the Seller a
Promissory Note in the principal amount of $1,100,000; and


WHEREAS, in connection with the Agreement, the Buyer acquired from the Seller
debt in the amount of $2,861,863.71; and


WHEREAS, in connection with the Agreement, the Buyer entered into agreements
with the Seller known as Exhibits A, C and D that remain unchanged and are
hereby incorporated into this Amendment; and


WHEREAS, the parties desire to amend the terms of the Agreement, Exhibit B and
the Promissory Note as set forth in this Amendment, effective May 19, 2008.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
AMENDMENT OF TRANSACTION DOCUMENTS
 
1.1        The terms of the Promissory Note shall be amended and restated as
follows: the principal value of the Promissory Note is reduced from $1,100,000
to $650,000. Any payments due to Seller on the Promissory Note between March 18,
2008 and May 19, 2008 are no longer due to Seller and are hereby cancelled. No
breach of the Note shall have occurred as a result of failure to make payments
between March 18, 2008 and May 19, 2008. Any and all payments due under the Note
will be directed to Laurus Master Fund (“Laurus”) or such other entity as
directed by Laurus so long as payments are credited against amounts owed by
Seller to Laurus relating to the Seller’s accounts receivable line (the “Laurus
Line”). The Seller agrees to assign outstanding receivables related to the
Laurus Line in the amount of approximately $119,000 to the Buyer for purposes of
paying the Laurus Line. Once the amount of $650,000 has been paid by the Buyer
to Laurus and up to $119,000 has been directed by the Seller to Laurus, if there
are excess funds not necessary to pay the Laurus Line and Laurus has signed an
acknowledgement of payment and release of all liens, excess funds will be
directed back to Seller. The Laurus Line shall be repaid in full by July 14,
2008 and both Buyer and Seller agree to use commercially reasonable best efforts
to repay the Laurus Line before such date. If the Laurus Line is not repaid up
to $650,000 by the Buyer by July 14, 2008 , unless extended by Laurus (or its
designee), then the default provisions in the Note shall apply. However, in no
event shall such extension be longer than ninety days. Additionally, Seller will
not be able to pursue any default by Buyer pursuant to the Note if Seller has
not paid up to $119,000 but in no event less than the amount necessary to repay
the Laurus Line after deducting the Buyer’s payments to Laurus as described in
this Section 1.1.
 
1.2         The Seller agrees take reasonable steps to cause Laurus to add David
Rasmussen to the “Lock Box” bank account associated with the Laurus Line and to
remove all other parties except Laurus representatives from the account.
 
1.3         Both parties agree that all funds generated by the Buyer that have
been deposited into Seller’s accounts through the date of this Amendment Number
1 will be applied to the Assumed Debt further described in Schedule B..
 
1.4         Buyer will rent space and equipment from the Seller for a period of
90 days at an aggregate rate of $10,000 per month. Seller’s employees and
representatives will not interfere with Buyer’s acquired business and Buyer’s
employees and representatives will not interfere with Seller’s business. If the
Buyer takes longer to relocate the business it must give the Seller 30 days
notice in writing. The Seller agrees to provide up to two extensions of one
month each under essentially the same terms as currently in place. Any
additional delays will be worked out by the parties.      
 
1.5        Purchase Price.   On the date hereof, the parties believe, based on
information available, the total deal value is described in detail below in US
dollars:
 
Deal
Value                                                                                             $3,511,864
Assumed Debt as set forth on Exhibit B                                         
$2,861,864
Assumed Laurus
Line                                                                         $650,000
 
1.6        Once the entire debt is paid to Laurus, the Buyer will concede to a
judgment against its parent company FTS Group, Inc. if any suit is brought
against the Seller for any of the debt included in Exhibit B hereto assumed by
the Buyer that has not been paid. Additionally, Buyer represents that FTS Group
will defend any action brought against the Seller for any of those Accounts
Payable.
 
ARTICLE II
MISCELLANEOUS
 
2.1    Entire Agreement; Amendments.  This Amendment contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
2.2    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be gonverned by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Orlando, Florida for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery). Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Amendment or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents contemplated herein, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with thte investigation, preparation
and prosecution of such action or proceeding.
 
2.4    Survival.  The representations, warranties, agreements and convenants
contained herein shall survive the Closing.
 
2.5    Execution.  This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the othe party, it being understood that both parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.
 
2.6    No Waiver.  The waiver by any party of the breach of any of the terms and
conditions of, or any right under, this Amendment shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition or of any similar right. No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.
 
2.7    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
2.8    Construction.  The article and section headings contained in this
Amendment are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Amendment.
 
2.10          Further Assurances.  Each party will execute and deliver such
further agreements, documents and instruments and take such further action as
may be reasonably requested by the other party to carry out the provisions and
purposes of this Amendment.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Transaction Documents to be duly executed by their respective authorized
signatories as of the date first indicated above.


Buyer: FTS Group, Inc.




/s/ Scott Gallagher                                         
By: Scott Gallagher
Its: President and Chief Executive Officer


Seller: Metro One Development, Inc,




/s/ Stuart Turk                                                
By: Stuart Turk
Its: President and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 


Exhibit B
Debt List
 

 

1. There is approximately $2,861,863.71 outstanding vendor debt as listed on the
accounts payable which include all invoices that are dated prior to March 17,
2008. This amount shall be reduced by a payment in the amount of
$157,396.49.  As of May 7, 2008,vendor debt is approximately $2,704,467.     2.
$650,000 outstanding debt on Laurus Line.

 
  

 
 

--------------------------------------------------------------------------------

 
